Citation Nr: 1444868	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent for rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July to December 1944.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  He subsequently withdrew that request in August 2012, however.

In March 2014 the Board remanded this claim for further development, including for a VA compensation examination reassessing the severity of this service-connected disability.  The Veteran had this additional examination in May 2014.  The purposes of the remand, including in this specific regard, have been met and the claim is now ripe for adjudication on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As of the May 2014 VA compensation examination, on remand, it is shown the Veteran's rhinitis is manifested by nasal polyps.

2.  He also has developed sinusitis as a result of his service-connected rhinitis.



CONCLUSIONS OF LAW

1.  Prior to May 20, 2014, the criteria were not met for a disability rating higher than 10 percent for the rhinitis; but as of May 20, 2014, the criteria have been met for a higher 30 percent rating for this service-connected disability.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6522 (2013).

2.  The criteria also are met for entitlement to service connection for sinusitis as secondary to the rhinitis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of the evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran received the requisite notice via letter mailed in May 2011, prior to the November 2011 rating decision at issue denying his claim, so in the preferred sequence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He has not alleged any prejudicial deficiency in the notice, certainly none that is outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. § 20.1102 (2013).

The VCAA further provides that VA has a duty to assist in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  To satisfy this additional obligation, the Veteran's pertinent VA and private medical treatment records have been obtained and associated with the claims file.  A request was made for records in the custody of the Social Security Administration (SSA), but no records were located.  He was notified of this by letter in May 2014.  Otherwise, there is no indication that there are any other medical records he wanted considered that have not been requested and obtained.  

He was also provided a VA compensation examination in May 2014, which was added to in June 2014.  The resulting opinions are adequate for adjudicatory purposes, as they were based on a review of the records in his file, a clinical examination of his disability, and contain the required explanatory rationale, including in terms of assessing the severity of this service-connected disability in relation to the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   

That May 2014 examination was scheduled pursuant to the Board's March 2014 remand directive, which also instructed the Agency of Original Jurisdiction (AOJ) to try and obtain the SSA records already mentioned.  Accordingly, the Board finds there was compliance with these directives, certainly substantial compliance.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Rating Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2012).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, however, the rating may be higher or lower for segments of the time under review on appeal, which is known as a "staged" rating.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's service-connected atrophic rhinitis is currently rated as 10-percent disabling under 38 C.F.R. § 4.97, DC 6522.  Under this code, allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, warrants a 10 percent rating.  Rhinitis with polyps warrants a 30 percent rating.  This is the highest rating available for allergic or vasomotor rhinitis.  Id.

The record reflects that the Veteran was first diagnosed with nasal polyps during his recent May 2014 VA compensation examination, on remand.  Prior private medical records from June 2011 specifically noted that he did not have polyps, as well as a September 2008 VA examination.  So as the May 2014 VA compensation examination is the earliest that it is indicated he had nasal polyps, he is granted a higher 30 percent rating as of the date of that examination, May 20, 2014.  The evidence prior to May 2014 does not reflect that he had nasal polyps.

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).

The law provides an exception to this general rule governing claims for increased ratings.  38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  See, too, Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a 
one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Thus, three possible dates may be assigned depending on the facts of the case: 

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 



(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126 .

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

Here, to reiterate, it was first indicated during the May 20, 2014 VA compensation examination on remand that the Veteran was entitled to the higher 30 percent rating for his rhinitis, so that date marks the effective date for this higher rating since it is the "date entitlement arose" (i.e., the first of the three examples above).  At no time prior to May 20, 2014, did he show entitlement to this higher rating.

The Board also has considered the DCs applicable to bacterial rhinitis or granulomatous rhinitis (DCs 6523, 6524), but the evidence does not support the application of either of these codes.  The Veteran has not been diagnosed with rhinoscleroma, which would warrant a 50 percent rating under DC 6523, nor has he been diagnosed with Wegener's granulomatosis (or, indeed, any sort of granulomatous infection), which would warrant a 100 percent rating under DC 6524.

That said, the report of the May 2014 VA examination also shows the Veteran has developed mild-to-moderate mucosal thickening of his right maxillary sinus, or sinusitis, owing to his service-connected rhinitis.  This, too, is significant because service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, service connection for sinusitis is established as secondarily related to his service-connected rhinitis.  

The Board additionally considered whether to refer this claim for extra-schedular consideration, however, does not find it required because the Veteran's disability has not been shown to be exceptional or unusual such that application of the Rating Schedule is insufficient to compensate him.  Thun v. Peake, 22 Vet. App, 111 (2008).  Under Thun, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the schedular evaluation does not contemplate the level of disability and is found to be inadequate, the Board must secondly determine whether the Veteran's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and there are additional related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.; 38 C.F.R. § 3.321(b).

Here, the Veteran has complained of pain and of having to frequently blow his nose.  These symptoms are not specifically contemplated by pertinent criteria for evaluating this disability in the Rating Schedule.  But the Board does not find referral for extra-schedular consideration warranted because there is no evidence that he has been hospitalized due to his rhinitis or that it has affected his employment, and he has not alleged this either.  Thun, supra.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Here, though, the Veteran has not asserted that his rhinitis and/or associated sinusitis prevent him from working in a substantially gainful capacity.  Therefore, the Board finds that a derivative claim for a TDIU is not raised by the Veteran or reasonably by the record and, as such, need not be further addressed.


ORDER

A higher 30 percent rating is granted for the rhinitis as of May 20, 2014, subject to the statues and regulations governing the payment of VA compensation.

Service connection also is granted, however, for the secondary sinusitis (which the RO, in turn, must determine whether should be rated separately or concurrently with the rhinitis).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


